UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 1, 2016 1st CENTURY BANCSHARES,INC. (Exact name of registrant as specified in its charter) Delaware (State or jurisdiction of incorporation) 001-34226 (Commission File Number) 26-1169687 (I.R.S. Employer Identification No.) 1875 Century Park East, Suite 1400, Los Angeles, California 90067 (Address of principal executive offices) (310)270-9500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On July 1 , 2016, pursuant to the terms and conditions of the Agreement and Plan of Merger dated as of March 10, 2016, among 1st Century Bancshares, Inc. (“ 1st Century ”), Midland Financial Co. (“ Midland ”) and MC 2016 Corp., a wholly-owned subsidiary of Midland (“ Merger Sub ”), Merger Sub merged with and into 1st Century , with 1st Century being the surviving corporation (the “ Merger ”), and simultaneously with the Merger, 1st Century Bank, National Association, a wholly-owned subsidiary of 1st Century, merged with and into MidFirst Bank, a wholly-owned subsidiary of Midland, with MidFirst Bank being the surviving entity (the “ Bank Merger ”). Immediately following the Merger and Bank Merger, 1st Century, as the surviving corporation in the Merger, merged with and into Midland, with Midland being the surviving corporation (the “ Subsequent Merger
